UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE APPLICATION OF TIANRUI                                           :   19-MC-545 (JMF)
(INTERNATIONAL) HOLDING COMPANY LIMITED :
FOR AN ORDER SEEKING DISCOVERY                                         :        ORDER
PURSUANT TO 28 U.S.C. § 1782                                           :
                                                                       X
----------------------------------------------------------------------
JESSE M. FURMAN, United States District Judge:

        Tianrui (International) Holding Company Limited (“Applicant”) brings this application
pursuant to 28 U.S.C. § 1782 for an order authorizing discovery from Citibank, N.A.; The Bank of
New York Mellon; Société Générale; HSBC Bank USA, N.A.; BNP Paribas USA; JPMorgan
Chace, N.S.; Barclays Bank PLC; Deutsche Bank Trust Co. Americas; Bank of Nova Scotia; UBS
AG; Bank of America, N.A.; Standard Chartered Bank US; Commerzbank AG US; and The Clering
House Payments Company, LLC (collectively, “Respondents”) by means of a subpoena served
pursuant to Rule 45 of the Federal Rules of Civil Procedure. Having considered Applicant’s
submissions, the Court concludes — without prejudice to the timely filing of a motion to quash the
subpoena and, in the event such a motion is filed, subject to reconsideration — that Section 1782’s
statutory requirements are met and that the so-called Intel factors favor granting the application.
See, e.g., Mees v. Buiter, 793 F.3d 291, 298 (2d Cir. 2015) (citing Intel Corp. v. Advanced Micro
Devices, Inc., 542 U.S. 241, 264-65 (2004)).

        Accordingly, the application is GRANTED. Applicant’s U.S. counsel, Kellner Herlihy
Getty & Friedman LLP, is authorized to serve the subpoena attached to Applicant’s Ex Parte
Application, ECF No. 1, at 7-10, on Respondents, together with a copy of this Order, no later than
thirty days from the date of this Order. No later than the same date, and before serving the
subpoena on Respondents, Applicant shall provide actual notice and courtesy copies of the
subpoena, application, and supporting documents to the party or parties against whom the requested
discovery is likely to be used through any such party’s counsel, or if the identity of such party’s
counsel is unknown, on that party directly. See In re Application of Sarrio, S.A., 119 F.3d 143, 148
(2d Cir. 1997) (“[T]he ultimate targets of a § 1782 discovery order issued to third parties have
standing to challenge the district court’s power to issue a subpoena under the terms of an
authorizing statute.” (internal quotation marks omitted)). Applicant shall promptly file proof of
such service on ECF.

         Any further proceedings shall be governed by the Federal Rules of Civil Procedure, the
Court’s Local Rules (http:/nysd.uscourts.gov/rules), and the Court’s Individual Rules and Practices
in Civil Cases (https://nysd.uscourts.gov/hon-jesse-m-furman). If the parties believe that a
protective order is appropriate or necessary, they shall file a joint proposed protective order on ECF,
mindful that the Court will strike or modify any provision that purports to authorize the parties to
file documents under seal without Court approval. See generally Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). In the event of any dispute concerning the
subpoena or any proposed protective order, the parties shall meet and confer before raising the
dispute with the Court.
      The Clerk of Court is directed to terminate ECF No. 1 and to close the case.

      SO ORDERED.

Dated: November 26, 2019                        __________________________________
       New York, New York                                JESSE M. FURMAN
                                                       United States District Judge
